DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an amended final office action for application Serial No. 16/245,877. Claims 1-20 have been examined and fully considered.
Claims 1, 12 and 19 have been amended.
Claims 1-20 are pending in Instant Application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 9-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata Yukihiro hereinafter referred to as Yukihiro (WO2015151359; the citations are based on the provided English Translation) in view of  Berry et al. (US 2007/0135985).
Regarding claim 1, Yukihiro discloses a system, comprising: 
	one or more devices (Page. 8, line 293, the server side communication unit 314) to: 
	determine that an upcoming pass is a final pass associated with loading a machine (Page. 3, lines 111-113, The final travel route to the set loading point is calculated, and the standby point dynamic change unit changes the position of the second standby point on the calculated final travel route)…; 
	compute, based on determining that the upcoming pass is the final pass (Page. 16, lines 632-334, the load of the arithmetic processing of the control server 31 can be reduced as compared with the case where the entire final travel route is calculated each time), a trigger time at which to transmit a trigger signal (Page. 17, lines 668-670, The timing setting unit 112 and the trigger signal generation unit 113 may be configured by add-in software for generating a warning trigger from the excavation management system 100 to the vehicle travel control system), 
	wherein the trigger time is computed based on a final pass completion time that identifies a time at which the final pass is expected to be completed (Page. 18, lines 730-734, After the control server 31 has made the planned number of dump trucks enter the final travel route (S1315), the entry prohibition unit 311b prohibits the entry from the entrance point 601 to the final travel route 625 (steps S1316 and FIG. 14). S1404). The loading work for the planned number of vehicles is completed, and the dump trucks depart from the loading point (steps S1405 to S1407 in FIG. 14)), and 
	wherein the trigger time is prior to the final pass completion time (Page. 17, lines 687-689, the timing setting unit 112 receives from the operator the setting of the timing before the movement to output the movement notice signal on the trigger issuance timing setting screen); and 
	transmit the trigger signal at the trigger time in order to cause the machine to initiate a transition from an idle state to a ready state before the final pass is completed (Page. 18, lines 721-727, When the excavation management system 100 determines that the remaining amount of excavation work loaded at the currently set loading point has reached a predetermined amount (for three dump trucks in this example), it generates a warning trigger signal and generates a warning trigger signal to control the server. It is transmitted to 31 (S1314). At this time, the number of dump trucks required to carry the remaining amount set in step S1304, that is, the entry permission is given to the final traveling route between the issuance of the trigger signal and the actual movement of the excavator).	
	Yukihiro does not explicitly teach
	wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location.
	However, in the same field of endeavor, Berry teaches
	wherein the final pass is one of multiple passes (see at least Para. [0011], “FIG. 2 is a schematic view of a loader bucket with a final pass load before dumping any material into a truck or back to the pile” ) that occur while the machine is positioned at a load location (see at least Para. [0023], “After the calibration steps the operation may then continue on to step 42 for regular operation. In general, the algorithm will proceed by loading full bucket loads of material into truck 20, such as loads 1 and 2 of FIG. 4 that reflect full bucket loads 31 and 32 dumped into truck 20. These initial loads are carried out according to steps 45-49. In particular, at step 45 there is a determination of whether a final pass situation has arisen by determining if the requested payload is greater than the average bucket pay loads for this particular material”; and “At step 49, the payload controller 14 will subtract the delivered payload from the request payload for truck 40. The software flow diagram may then return to determination step 45 in order to deter mine that a final pass situation has arrived. During these initial bucket loads, the loader 10 will sense the weight of each bucket load, and calculate an accumulated total of payload weight by summing the individual bucket loads and storing that information for use during the loading procedure. This accumulated payload weight can be compared after each bucket load dumping procedure to a target pay load for a total target payload weight for truck 20”; and Para. [0024], “the operator may simply fill the bucket in the final pass just as he or she had done for the previous bucket passes. If the algorithm determines that the final pass situation exists, the algorithm may advance to box 60 where the operator may be alerted to the final pass situation, such as via an audible cue”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Yukihiro and combine wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location as taught by Berry. One of ordinary skill in the art would have been motivated to make this modification in order to convey a methodology to improve payload measurement accuracy and repeatability which results in a more efficient operation through both fuel and time savings, as well as the efficiency increased by more accurate overall truck loading (see at least Para. [0035]).
	Regarding claim 2. Yukihiro in view of Berry teaches the system of claim 1. Yukihiro further discloses wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”) are further to: 
	determine current load information associated with the machine (see at least Page. 18, lines 712-715, “when the control server 31 receives the loading point position information, the travel route calculation unit 311a calculates the travel route 60 based on the map information and the loading point position information of the server side map data storage unit 316 (S1310)”); and 
the server side communication unit 314”), when determining that the upcoming pass is the final pass (see at least Page. 15, line 615, “The travel route calculation unit 311a recalculates a new final travel route”), are to: 
	determine that the upcoming pass is the final pass based on the current load information (see at least Page. 18, lines 724-729, “It is transmitted to 31 (S1314). At this time, the number of dump trucks required to carry the remaining amount set in step S1304, that is, the entry permission is given to the final traveling route between the issuance of the trigger signal and the actual movement of the excavator. Information indicating the number of dump trucks (“planned approach number information”) is also transmitted to the control server 31 (step S1402 in FIG. 14)”). 
	Regarding claim 3. Yukihiro in view of Berry teaches the system of claim 2. Yukihiro further discloses wherein the current load information is received from the machine during the loading of the machine or computed by the system during the loading of the machine (see at least Page. 18, lines 721-724, “When the excavation management system 100 determines that the remaining amount of excavation work loaded at the currently set loading point has reached a predetermined amount (for three dump trucks in this example), it generates a warning trigger signal and generates a warning trigger signal to control the server”).
	Regarding claim 9, Yukihiro in view of Berry teaches the system of claim 1. Yukihiro further teaches	 wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”) are further to: 
When the loading work is completed at the loading point 615, the vehicle departs for the dump truck 680”); and 	
	transmit, based on determining that the final pass is completed, a movement signal in order to cause the machine to begin moving (see at least Page. 14, lines 565-569, “Steps S901 to S903 of FIG. 9 show the positions and operations of the dump trucks 1, 2, 3, and 4 on the final travel path 625 before the input operation of the movement notice trigger is performed. Dumps 1, 2 and 3 are stopped at the entrance point 601, the standby point 630, and the loading point 615 on the final travel path 625 (S901)”), wherein the movement signal is transmitted after the trigger signal is transmitted (see at least Page. 15, lines 599-600, “The excavator 10-1 transmits the position information to the control server 31 before and after the movement (S816)”).
 	Regarding claim 10, Yukihiro in view of Berry teaches the system of claim 9. Yukihiro further discloses wherein the machine is a first machine and the movement signal is a first movement signal (see at least Page. 10, lines 408-411, “The communication control unit 194a controls wireless communication with the control server 31. The communication control unit 194a transmits the position information indicating the current position of the loading machine 10-1 measured by the own vehicle positioning unit 197 and the advance notice trigger signal to the control server 31”), and wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”), are further to: 
	receive, after transmitting the first movement signal, a clear signal associated with the first machine (see at least Page. 10, lines 408-411, “The communication control unit 194a controls wireless communication with the control server 31. The communication control unit 194a transmits the position information indicating the current position of the loading machine 10-1 measured by the own vehicle positioning unit 197 and the advance notice trigger signal to the control server 31”); and 
	26PATENTDocket No. 18-1002-70205transmitting, based on receiving the clear signal, a second movement signal in order to cause a second machine to begin moving (see at least Page. 10, lines 405-407, “When the advance notice trigger operation member 192a is input-operated, the trigger signal generation unit 191a generates a advance notice trigger signal for notifying the movement of the loading machine”), 
		wherein the second machine is to be loaded after the final pass, associated with the loading the first machine, is completed (see at least Page. 18, lines, 730-733, “After the control server 31 has made the planned number of dump trucks enter the final travel route (S1315), the entry prohibition unit 311b prohibits the entry from the entrance point 601 to the final travel route 625 (steps S1316 and FIG. 14). S1404). The loading work for the planned number of vehicles is completed”).  
	Regarding claim 11, Yukihiro in view of Berry teaches the system of claim 1. Yukihiro further discloses	 
	wherein the machine is a first machine, and wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”), when transmitting the trigger signal (see at least Page. 14, lines 574-577, “When the operator of the excavator 10-1 operates the advance notice trigger operation member 192a (S810, S904 in FIG. 9), the trigger signal generation unit 191a generates the advance notice trigger signal. The generated warning trigger signal is transmitted from the excavator 10-1 to the control server 31 (S811)”), are further to: 
When the excavation management system 100 determines that the remaining amount of excavation work loaded at the currently set loading point has reached a predetermined amount (for three dump trucks in this example), it generates a warning trigger signal and generates a warning trigger signal to control the server. It is transmitted to 31 (S1314). At this time, the number of dump trucks required to carry the remaining amount set in step S1304, that is, the entry permission is given to the final traveling route between the issuance of the trigger signal and the actual movement of the excavator”), wherein the second machine is to be loaded after the final pass, associated with the loading the first machine, is completed (see at least Page. 18, lines 730-733, “After the control server 31 has made the planned number of dump trucks enter the final travel route (S1315), the entry prohibition unit 311b prohibits the entry from the entrance point 601 to the final travel route 625 (steps S1316 and FIG. 14). S1404). The loading work for the planned number of vehicles is completed”).
	Regarding claim 12 Yukihiro discloses a system, comprising: 
	one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”) to: 
	determine configuration information associated with a transition of a machine from an idle state to a ready state (see at least Page. 2, lines 41-45, “the position information of the loading point after the position change and the waiting point of the dump truck on the traveling path before the loading point moves are described. Based on the position information, a configuration for generating a partial travel route from the standby point to the loading point after the position change is disclosed”); 
When the communication control unit 314a of the control server 31 receives the warning trigger signal, it is output to the entry prohibition unit 311b and the movement amount determination unit 311c. The entry prohibition unit 311b prohibits a new dump truck from entering the final travel route from the entrance point 601 (dump 5 from steps S906 to S909 in FIG. 9)”); and 
	initiate, based on receiving the trigger signal and in accordance with the configuration information (see at least Page. 2, lines 60-65, “the vehicle traveling control system according to the present invention includes a loading point at which a loading machine performing excavation work at a mine performs loading work on a transport vehicle and a waiting point at which the transport vehicle stands by. In the vehicle travel control system that recalculates the travel path of the transport vehicle between, when the position of the loading point or the standby point is changed, the first provided at a point different from the loading point”), the transition of the machine from the idle state to the ready state (see at least Page. 18, lines 721-727, “When the excavation management system 100 determines that the remaining amount of excavation work loaded at the currently set loading point has reached a predetermined amount (for three dump trucks in this example), it generates a warning trigger signal and generates a warning trigger signal to control the server. It is transmitted to 31 (S1314). At this time, the number of dump trucks required to carry the remaining amount set in step S1304, that is, the entry permission is given to the final traveling route between the issuance of the trigger signal and the actual movement of the excavator”), 	
	wherein the transition from the idle state to the ready state is initiated at prior to a time [[at]] which a final pass (see at least Page. 17, lines 687-689, “the timing setting unit 112 receives from the operator the setting of the timing before the movement to output the movement notice signal on the trigger issuance timing setting screen”), associated with loading the machine, is completed (see at least Page. 18, lines 721-727, “When the excavation management system 100 determines that the remaining amount of excavation work loaded at the currently set loading point has reached a predetermined amount (for three dump trucks in this example), it generates a warning trigger signal and generates a warning trigger signal to control the server. It is transmitted to 31 (S1314). At this time, the number of dump trucks required to carry the remaining amount set in step S1304, that is, the entry permission is given to the final traveling route between the issuance of the trigger signal and the actual movement of the excavator”), and…
	Yukihiro does not explicitly disclose
	wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location.
	However, in the same field of endeavor, Berry teaches
	wherein the final pass is one of multiple passes (see at least Para. [0011], “FIG. 2 is a schematic view of a loader bucket with a final pass load before dumping any material into a truck or back to the pile” )  that occur while the machine is positioned at a load location (see at least Para. [0023], “After the calibration steps the operation may then continue on to step 42 for regular operation. In general, the algorithm will proceed by loading full bucket loads of material into truck 20, such as loads 1 and 2 of FIG. 4 that reflect full bucket loads 31 and 32 dumped into truck 20. These initial loads are carried out according to steps 45-49. In particular, at step 45 there is a determination of whether a final pass situation has arisen by determining if the requested payload is greater than the average bucket pay loads for this particular material”; and “At step 49, the payload controller 14 will subtract the delivered payload from the request payload for truck 40. The software flow diagram may then return to determination step 45 in order to determine that a final pass situation has arrived. During these initial bucket loads, the loader 10 will sense the weight of each bucket load, and calculate an accumulated total of payload weight by summing the individual bucket loads and storing that information for use during the loading procedure. This accumulated payload weight can be compared after each bucket load dumping procedure to a target pay load for a total target payload weight for truck 20”; and Para. [0024], “the operator may simply fill the bucket in the final pass just as he or she had done for the previous bucket passes. If the algorithm determines that the final pass situation exists, the algorithm may advance to box 60 where the operator may be alerted to the final pass situation, such as via an audible cue”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Yukihiro and combine wherein the final pass is one of multiple passes that occur while the machine is positioned at a load location as taught by Berry. One of ordinary skill in the art would have been motivated to make this modification in order to convey a methodology to improve payload measurement accuracy and repeatability which results in a more efficient operation through both fuel and time savings, as well as the efficiency increased by more accurate overall truck loading (see at least Para. [0035]).
	Regarding claim 13, Yukihiro in view of Berry teaches the system of claim 12. Yukihiro further discloses wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”) are further to: 
	provide current load information associated with the machine (see at least Page. 18, lines 712-715, “when the control server 31 receives the loading point position information, the travel route calculation unit 311a calculates the travel route 60 based on the map information and the loading point position information of the server side map data storage unit 316 (S1310)”), wherein the trigger signal is received after the current load information is provided (see at least Page. 10, lines 408-411, “The communication control unit 194a controls wireless communication with the control server 31. The communication control unit 194a transmits the position information indicating the current position of the loading machine 10-1 measured by the own vehicle positioning unit 197 and the advance notice trigger signal to the control server 31”).
	Regarding claim 17, recites analogous limitations that are present in claim 9, therefore claim 17 would be rejected for the similar reasons above.
	Regarding claim 18, recites analogous limitations that are present in claim 10, therefore claim 18 would be rejected for the similar reasons above.
	Regarding claim 19, recites analogous limitations that are present in claims 1 and 12, therefore claim 19 would be rejected for the similar reasons above.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro in view of Berry as applied to claim 1 above, and further in view of  Faivre et al. (US 2012/0130599; previously recorded), and still further view of Schmitt et al. (US 2018/0087240; previously recorded).	
	Regarding claim 4, Yukihiro in view of Berry teaches the system of claim 1.
	 wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”) are further to: 
	determine a position of a bucket that is to perform the final pass associated with the loading the machine (see at least Page. 11, lines 419-424, “The 191b calculates the bucket position based on the current position information of the excavator 10-1 calculated by the vehicle positioning unit 197 and the angle information of the angle sensor (not shown) attached to the arm or boom, and calculates the bucket position. Set as a loading point. Then, the loading point position information indicating the coordinates of the loading point is generated and transmitted to the control server 31 via the communication control unit 194a”).
	Neither Yukihiro nor Berry explicitly teach 
	determine a movement speed of the bucket that is to perform the final pass associated with the loading the machine; and 
	determine the time at which the final pass is expected to be completed based on the position of the bucket and the movement speed of the bucket.
	However, in the same field of endeavor, Faivre teaches: 
	determine a movement speed of the bucket (see at least Para. [0026], “controller 60 may receive the input device position signal indicative of a desired speed and/or force of work tool 16 in a particular direction”) that is to perform the final pass associated with the loading the machine (see at least Para. [0028], “the operator initially defines and stores a target or end of travel position for dumping the bucket. The definition and storage can be accomplished in numerous manners but in each instance, as indicated at stage 102, desired target signals for sensors 64 indicative of the end of travel position of each of boom member 24”); and…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Yukihiro in view of Berry and combine determining a movement speed of the bucket that is to perform the final pass associated with the loading the machine; and… as taught by Faivre. One of ordinary skill in the art would have been motivated to make this modification in order to accurately position the work 
	Neither Yukihiro nor Berry or Faivre explicitly teach 	
	determining the time at which the final pass is expected to be completed based on the position of the bucket and the movement speed of the bucket. 
	However, in the same field of endeavor, Schmitt teaches
	determine the time at which the final pass is expected to be completed based on the position of the bucket (see at least Para. [0029], “What is decisive for the determination of the actual excavator payload is the measurement and calculation time. For example, it must be ensured that a calculation of the actual excavator payload is made only after successful completion of the digging operation of an excavator loading cycle. Furthermore, for the exact detection of the actual excavator payload it plays a role whether this is effected during a dynamic movement of the excavator or a quasi-stationary state (i.e., position) of the excavator”) and the movement speed of the bucket (see at least Para. [0084], “The excavator shovel payload calculation can be carried out repeatedly during a dynamic movement process of the excavator (rotate uppercarriage and lift excavator shovel): In this case, only the result of the last calculation phase will be selected, as at the end of this movement process the speeds of the movement process have stabilized”).
	*** It is noted that Yukihiro teaches final pass, however, the examiner interprets the Faivre in view of Schmitt teaches calculating a time where it is expected to be completed based on the position and speed of the bucket***
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Yukihiro, Berry and .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro in view of Berry as applied to claim 1 above, and further in view of Talmaki et al. (US 2016/0223387; previously recorded).
	Regarding claim 5, Yukihiro in view of Berry teaches the system of claim 1. Neither Yukihiro nor Berry explicitly teach wherein the one or more devices are further to: 
	determine a set of pass completion times, each identifying a time at which a respective previous pass, associated with the loading the machine, was completed; and 
	determine the time at which the final pass is expected to be completed based on the set of pass completion times.  
	However, in the same field of endeavor, Talmaki teaches
	determine a set of pass completion times (see at least Para. [0028], 9-13, “the number of passes may be calculated based on the known capacity of haul machine 12a, the volume of the work tool of load machine 12b, and an estimated density of the material. Other methods may also be used”), each identifying a time at which a respective previous pass, associated with the loading the machine, was completed (see at least Para. [0034], 1-6, “At step 350, controller 26 of load machine 12b (and/or controller 26 of haul machine 12a) may determine if the current pass is the next-to-last pass required to appropriately fill haul machine 12a. This determination may be made by counting each pass made by load machine 12b, and comparing the count to the number of passes estimated at step 320”); and 
	determine the time at which the final pass is expected to be completed based on the set of pass completion times (see at least Para. [0035], 1-7, “However, if it is determined at step 350 that the current pass is not the next-to-last pass, controller 26 of load machine 12b ( and/or controller 26 of haul machine 12a) may determine if the current pass is the last pass (Step 360). When the current pass is the last pass, control may pass to step 365, where haul machine 12a is discharged to proceed to the assigned destination location (Step 365)”).  
***The examiner notes that Talmaki does not mention where the final pass is expected to be completed, however, it could be inferred that a time can be determined by the load cycle that is determined when the current pass is the last pass*** 
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught by Yukihiro in view of Berry and combine determine a set of pass completion times, each identifying a time at which a respective previous pass, associated with the loading the machine, was completed; and determine the time at which the final pass is expected to be completed based on the set of pass completion times as taught by Talmaki. One of ordinary skill in the art would have been motivated to make this modification in order to convey improved accuracy due to continuous calibration of sensors used to quantify the amount of moved material (see at least Para. [0025], lines 5-6).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro in view of Berry as applied to claim 1 above, and further in view of Kini et al. (US 2014/0214236; previously recorded), and still view of Sudo et al. (US 6,044,312; previously recorded).
Regarding claim 6, Yukihiro in view of Berry teaches the system of claim 1. Yukihiro further discloses wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”) are further to: 
	identify a lead time, associated with transmitting the trigger signal (see at least Page. 17, lines 687-689, “the timing setting unit 112 receives from the operator the setting of the timing before the movement to output the movement notice signal on the trigger issuance timing setting screen”), that identifies… before the final pass completion time that the trigger signal is to be transmitted; and 
	wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”),… 
	Neither Yukihiro nor Berry explicitly mentions		
	… identifies an amount of time…
	…when computing the trigger time, are to: 
	compute the trigger time further based on the lead time.  
	However, in the same field of endeavor, Kini teaches
	…identifies an amount of time (see at least Para. [0039], line 7-13. “The precise location of virtual boundary 64 may be set by the user of control system 42 and be associated with an amount of time required for OWC 40 to determine and assign a specific travel route within dump location 16 to a particular haul machine 12b before that particular haul machine 12b is required to deviate from a current heading to follow the specified travel route”)…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Yukihiro in view of Berry and combine …identifies an amount of time… as taught by Kini. One of ordinary skill in 
	Neither Yukihiro nor Berry or Kini explicitly teaches
	…when computing the trigger time, are to: 
	compute the trigger time further based on the lead time.  
	However, in the same field of endeavor, Sudo teaches
	…when computing the trigger time, are to: 
	compute the trigger time further based on the lead time (see at least col. 13 lines 47-52, “The trigger signal generating means 15 generates a trigger signal for reporting the timing of the inputting of a new loading position. The trigger signal generating means 15 can be composed of, for example, a trigger generation judging means 16 and an operating condition detecting means 17, as shown in FIG. 12”).  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught in the combination of  Yukihiro, Berry and Kini and combine when computing the trigger time, are to: compute the trigger time further based on the lead time as taught by Sudo. One of ordinary skill in the art would have been motivated to make this modification in order to improve the operability and operating efficiency for an operator (see at least col 2, lines 49-50). 
Claims 8, 14-15  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro in view of Berry as applied to claim 1 above, and further in view of Young (US2019/0023271; previously recorded).
	Regarding claim 8, Yukihiro in view of Berry teaches the system of claim 1. Yukihiro further discloses wherein the one or more devices (see at least Page. 8, line 293, “the server side communication unit 314”), when transmitting the trigger signal in order to cause the machine to initiate the transition from the idle state to the ready state (see at least Page. 2, lines 60-65, “the vehicle traveling control system according to the present invention includes a loading point at which a loading machine performing excavation work at a mine performs loading work on a transport vehicle and a waiting point at which the transport vehicle stands by. In the vehicle travel control system that recalculates the travel path of the transport vehicle between, when the position of the loading point or the standby point is changed, the first provided at a point different from the loading point”), however, Yukihiro or Berry does not mention one of: 
	transmit the trigger signal in order to cause the machine to increase a speed of an engine of the machine; or 
	transmit the trigger signal in order to cause the machine to increase the speed of the engine and to cause the machine to apply a pre-load on the engine.  
	However, in the same field of endeavor, Young teaches
	transmit the trigger signal in order to cause the machine to increase a speed of an engine (see at least Para. [0020], lines 1-6, “if the controller receives a request for an increase in one or more of engine power, engine torque, engine speed, or vehicle speed from an operator or a controller of the vehicle, it responds by initiating the ramping up of the engine speed from a lower engine starting speed value to the first engine speed value”) of the machine (see at least Para. [0016], lines 17-18, “For clarity of illustration, a haul vehicle (e.g., a mine haul vehicle, diesel electric haul truck, etc.) may be used”); or 

	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 1 as taught by Yukihiro in view of Berry and combine transmit the trigger signal in order to cause the machine to increase a speed of an engine of the machine as taught by Young. One of ordinary skill in the art would have been motivated to make this modification in order to convey that some vehicle operators may want a vehicle to have high performance. High performance may maximize the productivity of the vehicle (see at least Para. [0003], lines 1-3).
	Regarding claim 14, recites analogous limitations that are present in claim 8, therefore claim 14 would be rejected for the similar reasons above.
	Regarding claim 15, Yukihiro in view of Berry teaches the system of claim 12. Yukihiro further discloses wherein the configuration information indicates that, when initiating the transition from the idle state to the ready state (see at least Page. 2, lines 60-65, “the vehicle traveling control system according to the present invention includes a loading point at which a loading machine performing excavation work at a mine performs loading work on a transport vehicle and a waiting point at which the transport vehicle stands by. In the vehicle travel control system that recalculates the travel path of the transport vehicle between, when the position of the loading point or the standby point is changed, the first provided at a point different from the loading point”),… 
	Neither Yukihiro nor Berry explicitly mentions …a speed of an engine of the machine is to be increased and that a pre-load is to be applied to the engine.
	However, in the same field of endeavor, Young teaches
if the controller receives a request for an increase in one or more of engine power, engine torque, engine speed, or vehicle speed from an operator or a controller of the vehicle, it responds by initiating the ramping up of the engine speed from a lower engine starting speed value to the first engine speed value”) and that a pre-load is to be applied to the engine (see at least Para. [0059], lines 1-5, “When the load placed on the engine drags the engine speed down, the amount of fuel supplied to the engine may continue to increase as the load is applied to the engine as the fuel control unit attempts to reach the commanded first engine speed”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system according to claim 12 as taught by Yukihiro in view of Berry and combine …a speed of an engine of the machine is to be increased and that a pre-load is to be applied to the engine as taught by Young. One of ordinary skill in the art would have been motivated to make this modification in order to convey that some vehicle operators may want a vehicle to have high performance. High performance may maximize the productivity of the vehicle (see at least Para. [0003], lines 1-3).
	Regarding claim 20, recites analogous limitations that are present in claim 8, therefore claim 20 would be rejected for the similar reasons above.
Allowable Subject Matter
Claims 7 and 16 are rejected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.U./Examiner, Art Unit 3663             

/TYLER J LEE/Primary Examiner, Art Unit 3663